Citation Nr: 9916484	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a disability rating greater than 30 
percent from October 28, 1993, to September 29, 1997, for 
residuals of a right knee injury with traumatic arthritis and 
a complete tear of the anterior cruciate ligament.

2.  Entitlement to a disability rating greater than 30 
percent from December 1, 1998, for residuals of a right knee 
injury status post total arthroplasty.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1954 to October 1954 
and from December 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 1998, the veteran withdrew his request for a hearing 
before the Board.  

At this point, the Board finds that a brief review of the 
case's history is in order.  In October 1993, the veteran 
sought in increase in the 10 percent disability rating for 
his right knee.  In a March 1994 rating decision, the RO 
awarded a 20 percent rating.  The veteran disagreed with that 
decision.  In a March 1997 rating action, the RO awarded a 30 
percent rating effective from the date of a March 1997 VA 
examination.  The veteran specifically disagreed with the 
effective date.  

In February 1998, the RO awarded a total disability rating 
pursuant to 38 C.F.R. § 4.30 from September 27, 1997, the 
date of the veteran's total right knee arthroplasty, to 
November 1, 1997.  This period was followed by a total 
schedular rating through November 1, 1998.  At that time, the 
30 percent rating would resume.     

In a May 1998 rating decision, the RO found clear and 
unmistakable error in prior rating actions.  Specifically, it 
assigned the 30 percent disability rating in effect prior to 
the veteran's surgery effective from October 28, 1993, the 
date of the original claim for an increase.  It also amended 
the temporary total rating under 38 C.F.R. § 4.30 to extend 
to December 1, 1997, after which time the total schedular 
rating took effect for one year.  The 30 percent rating would 
resume December 1, 1998.   

On a claim for an original or an increased rating, it is 
presumed that the veteran seeks the maximum benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy when less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Ratings greater than 30 percent are available for knee 
disabilities.  The determination of entitlement to an 
increased rating must be divided into two separate issues, 
one for each time period before and after the award of the 
total ratings assigned in association with the knee surgery.    

The issue of entitlement to a disability rating greater than 
30 percent from December 1, 1998, for residuals of a right 
knee injury status post total arthroplasty is addressed in 
the REMAND portion of the decision, below.   

The Board notes that the veteran has claimed service 
connection for a left knee disorder secondary to the service-
connected right knee disability.  A review of the claims 
folder reveals a February 1998 rating decision in which the 
RO noted that a rating on that issue was deferred.  However, 
there is no later adjudication of the issue.  The matter is 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  For the period from October 28, 1993, to September 29, 
1997, the veteran's right knee disability was manifested by 
moderate to marked lateral instability with complete anterior 
cruciate ligament tear and tear of the medial meniscus.  

3. During that time, the veteran's right knee disability was 
also manifested by X-ray evidence of degenerative joint 
disease, crepitus on motion, occasional tenderness to 
palpation, some objective evidence of pain on use, and 
subjective complaints of constant pain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent from October 28, 1993, to September 29, 1997, for 
right knee disability manifested by laxity or subluxation 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic 
Code 5257 (1998).  

2.  The schedular criteria for a separate rating of 10 
percent from October 28, 1993, to September 29, 1997, for 
right knee arthritis have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (1998); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.



Factual Background

The RO originally awarded service connection for post-
traumatic arthritis of the right knee in a February 1970 
rating action.  A 10 percent disability rating was assigned.  
That rating was continued in several subsequent rating 
actions.  

In October 1993, the veteran submitted a claim for an 
increased rating for the right knee.  

According to records from Community Hospital of Springfield 
and Clark County, X-rays of the right knee taken in January 
1993 showed mild to moderate degenerative arthritis, with 
minimal progression since June 1985, as well as some 
narrowing of the joint spaces.  Magnetic resonance imaging 
(MRI) of the right knee done in September 1993 showed a 
complete tear of the anterior cruciate ligament, bucket-
handle tear deformity involving the medial meniscus, a 
possible small tear of the lateral meniscus, and degenerative 
changes of the knee with joint effusion and popliteal cyst.  

VA records showed that the veteran complained of right knee 
pain and stiffness in October 1993.  He was referred to 
orthopedics.  The notes from the December 1993 orthopedic 
consultation revealed objective findings including a torn 
anterior cruciate ligament and chondromalacia of the kneecap.  
There was no swelling.  The collateral ligaments were intact.  
X-rays showed osteoarthritic changes in the medial 
compartment.  The assessment was chondromalacia of the right 
kneecap and osteoarthritis of the right knee with narrowing 
of the medial compartment.   

The veteran was afforded a VA orthopedic examination in 
February 1994.  He complained of constant right knee pain 
without relief.  Examination revealed a positive drawer sign, 
especially in external rotation of the tibia, with moderate 
to marked lateral laxity.  There was no swelling.  Right knee 
motion was from 0 to 130 degrees.  There was minimal to 
moderate crepitus on motion.  X-rays showed marked narrowing 
of the medial compartment and degenerative changes.  The 
diagnosis was status post injury to the right knee with genu 
varus and degenerative changes.  

The veteran testified at a personal hearing in November 1994.  
He had right knee swelling and soreness if he walked too 
much.  He recently used a cane to help him to sit down and 
stand up, which caused pulling and pain in the kneecap.  The 
knee gave way to the inside.  There was constant cracking 
associated with bending the knee.  The veteran also described 
constant, dull pain in the knee.  He took anti-inflammatory 
medication for arthritis.  He received intermittent treatment 
at a VA facility.  The veteran currently used a wrap for the 
knee, which provided some help.  He thought a brace would be 
more helpful.  In October 1993, a doctor told him that a knee 
replacement might be required in the future.    

VA X-rays of the right knee dated in November 1994 showed 
degenerative changes, narrowing of the joint compartment, and 
an apparent joint effusion.  

The veteran underwent another VA orthopedic examination in 
December 1994.  Since the last examination, he had more knee 
discomfort with weight bearing and more aching in cold 
weather.  He used a cane because he was afraid the knee might 
give way.  He had not fallen yet.  The examiner observed that 
the veteran evidenced discomfort when rising from his chair 
and walking to the examining room.  He used a cane.  
Examination revealed genu varus and mild joint effusion.  
There was no gross swelling.  The veteran reported knee pain 
when attempting to rise on his toes and to do a knee bend.  
There was a small popliteal cyst behind the knee.  Right knee 
motion was from 0 to 130 degrees.  Drawer sign was positive, 
especially with external rotation of the tibia, with moderate 
laxity.  There was moderate medial instability.  Palpation of 
the collateral ligaments produced moderate discomfort.  
Patellofemoral testing evoked moderate discomfort.  There was 
considerable crepitus with pressure to the kneecap.  The 
diagnosis was degenerative joint disease of the right knee.  

During a January 1995 VA orthopedic consultation, the veteran 
described an achy sensation and pain that increased as the 
day progressed.  He used a cane for right knee pain.  On 
examination, right knee motion was from 0 to 110 degrees.  
There was tenderness over the medial joint line.  McMurray 
and Lachman tests were positive.  X-rays showed medial joint 
space narrowing and tibial subchondral sclerosis.  The 
veteran was scheduled for arthroscopic examination of the 
right knee.

The veteran submitted records from a Dr. Sampson showing 
treatment in March 1995.  Range of motion was from 0 to 130 
degrees.  There was no joint effusion.  Lachman and drawer 
tests were positive.  It was noted that a previous MRI study 
showed a tear of the anterior cruciate ligament.  The 
diagnosis was anterior cruciate ligament insufficiency and 
degenerative joint disease of the right knee.  

The veteran was afforded another VA examination in March 
1997.  He used a cane, which he did not bring with him.  He 
did not use a knee brace and had no surgical treatment.  He 
took Motrin as needed for pain.  VA personnel told him that 
he needed a total knee replacement.  He complained of a 
constant, burning pain in the right knee, aggravated by 
walking and negotiating stairs.  Examination revealed normal 
gait.  There was no right knee swelling or warmth.  The knee 
was non-tender to palpation.  Knee motion from 0 to 140 
degrees, with audible crepitus on motion.  The knee was 
stable to varus and valgus stress.  Anterior drawer test was 
positive.  The veteran was unable to duck walk or squat.  X-
rays showed calcification with the joint space consistent 
with chondrocalcinosis, narrowing of the medial and 
patellofemoral compartments, and osteophytes at the proximal 
tibia, distal femur, and both poles of the patella.  An MRI 
of the right knee revealed a complete anterior cruciate 
ligament tear resulting in buckling of the posterior cruciate 
ligament, degenerative changes of the medial compartment with 
a complex tear of the posterior horn of the medial meniscus, 
small joint effusion, and an incidental Baker's cyst.  The 
diagnosis was moderately severe degenerative joint disease of 
the right knee with complete tear of the anterior cruciate 
ligament, small effusion, medial meniscal tear, and Baker's 
cyst.      


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to September 29, 1997, the veteran's disability was 
characterized as residuals of a right knee injury with 
traumatic arthritis and complete tear of the anterior 
cruciate ligament.  It was rated as 30 percent disabling 
under Diagnostic Code (Code) 5257, recurrent subluxation or 
lateral instability, with reference to Code 5010, arthritis 
due to trauma.  38 C.F.R. § 4.71a.  

Under Code 5257, a maximum 30 percent rating is awarded when 
there is severe disability from recurrent subluxation or 
lateral instability.      

However, the analysis does not end at that point.  A 
precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations). 

According to Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Code 5003.  Degenerative 
arthritis is rated according to limitation of motion of the 
affected part.  A 0 percent rating is assigned under Code 
5260 when leg flexion is limited to 60 degrees.  A 0 percent 
rating is assigned under Code 5261 when leg extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a.    

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (defining the major joints, including the knee, for 
the purpose of rating disability from arthritis).   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A subsequent precedent opinion from General Counsel clarified 
that a separate rating for arthritis is in order if there is 
limitation of motion that is at least 0 percent disabling 
under Codes 5260 or 5261 or if there is X-ray evidence of 
arthritis and painful motion.  VAOPGCPREC 9-98.  The opinion 
also specified that the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under Code 5003 or 
Code 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability. Id.  

The Board acknowledges that the above-cited General Counsel 
opinions were issued at different times during the course of 
the veteran's appeal and do not appear to have been 
considered by the RO.  Typically, a remand would be required 
to permit the RO to make an initial determination on the 
claim in light of the opinions.  However, the Board has 
already determined that the opinions are applicable in this 
case.  In addition, the veteran has pursued this claim since 
1993.  Therefore, the Board assumes jurisdiction, for the 
purpose of granting benefit entitlement, of the issue of a 
separate compensable evaluation based upon evidence of 
instability of the right knee, as contemplated under Code 
5257, and the above-cited evidence of degenerative arthritis 
with painful motion.
     
Again, the veteran is currently in receipt of a 30 percent 
rating under Code 5257, the maximum available rating for that 
diagnostic code.  The Board notes here that the other 
diagnostic codes with ratings greater than 30 percent are 
factually inapplicable in this case.  See 38 C.F.R. § 4.71a, 
Code 5256, ankylosis of the knee, and Code 5262, impairment 
of the tibia and fibula; Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence). 

However, the Board finds that the evidence supports 
entitlement to a separate disability rating for arthritis.  
Initially, the Board initially that the medical evidence 
fails to reveal limitation of right knee motion that 
satisfies the criteria for a 0 percent rating under either 
Code 5260 or Code 5261.  However, there is X-ray evidence of 
degenerative joint disease.  Although there is no specific 
mention of pain during range of motion testing, the December 
1994 VA examiner observed the veteran's discomfort when 
rising from a chair and walking.  The veteran also relates 
subjective complaints of constant knee pain.  In addition, 
the evidence does reveal crepitus on knee motion, joint 
effusion, and occasional tenderness to palpation.  
Considering all the evidence of record, the Board finds that 
the evidence supports entitlement to a separate disability 
rating for arthritis in the amount of 10 percent.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.40, 
4.45, 4.59, 4.71a, Codes 5003 and 5010; VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.   

Finally, the Board does not find any evidentiary basis for an 
extra-schedular rating for the right knee disability prior to 
September 1997.  That is, there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The evidence reveals only one hospitalization.  Also, there 
is no assertion or evidence suggesting an impact on 
employment beyond what it contemplated within the rating 
schedule.  



ORDER

Entitlement to a disability rating greater than 30 percent 
from October 28, 1993, to September 29, 1997, for a right 
knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998), is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a separate rating of 10 percent from 
October 28, 1993, to September 29, 1997, for degenerative 
arthritis of the right knee is granted.  


REMAND

As discussed above, part of the veteran's appeal consists of 
a claim for a disability rating greater than 30 percent from 
December 1, 1998, following the period of a schedular 100 
percent rating for the total knee arthroplasty.  Such a claim 
is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  
This duty includes the conduct of a thorough and 
comprehensive medical examination and the securing or 
pertinent VA or private medical records.  Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).  

In this case, a total schedular rated was assigned for the 
right knee disability through November 30, 1998.  Effective 
December 1, 1998, the RO restored the 30 percent rating.  
However, there is no indication that the RO scheduled the 
veteran for a VA orthopedic examination upon the expiration 
of the total rating.  Such and examination is required in 
order to determine the current status of his disability.  

In addition, it is likely that the veteran received follow-up 
care at a VA facility after the surgery.  A review of the 
claims folder reveals a VA discharge summary related to the 
veteran's surgery and hospitalization in September and 
October 1997, an outpatient record dated in March 1998, and a 
notation indicating that the veteran's VA records were 
transferred to Columbus, Ohio effective April 1998.  The RO 
should attempt to secure all outpatient records since October 
1997.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should attempt to obtain the 
veteran's VA treatment records dated from 
October 1997 to the present and associate 
the records with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current status of his right knee 
disability.  The claims folder must be 
available to the examiner for review 
prior to the examination.  All indicated 
tests and studies should be performed, to 
include X-ray and range of motion 
studies.  The examiner is asked to 
identify and describe any current right 
knee symptomatology, including any 
functional loss associated with the right 
knee due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should adjudicate the 
veteran's claim for a disability rating 
greater than 30 percent for residuals of 
a right knee injury status post total 
arthroplasty.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

